Citation Nr: 1603152	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  09-18 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected anterior cruciate ligament repair of the left knee with arthritis.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected surgical scars of the left knee.

4.  Entitlement to an initial compensable disability rating for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing is of record.

The Board remanded these issues in January 2015 for further evidentiary development.  The Appeals Management Center (AMC) continued the denial of the claim as reflected in the July 2015 supplemental statement of the case (SSOC) and returned this issue to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's current left shoulder/scapula dysfunction had its onset during active military service.

2.  The preponderance of the evidence shows that the Veteran's left knee had a range of motion from zero to 120 degrees with pain, at the worst, including consideration of reduced function on repetitive motion or during flare-ups with no evidence of limitation of extension, arthritis, ankylosis, instability, subluxation, dislocated semilunar cartilage with frequent periods of effusion, removal of semilunar cartilage, or impairment of the tibia and fibula.

3.  The scars of the left knee are superficial, encompasses an area less than 144 square inches (929 square centimeters), and do not result in limitation of function of the left knee or lower extremity.

4.  The preponderance of the evidence shows that the Veteran's hypertension is not manifested by diastolic pressure readings of predominantly 100 or more, systolic pressure readings of predominantly 160 or more, or history of diastolic pressure predominately of 100 or more that requires continuous medication for control.


CONCLUSIONS OF LAW

1.  Left shoulder/scapula dysfunction was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for a disability in excess of 10 percent rating for the Veteran's service-connected anterior cruciate ligament repair of the left knee with arthritis have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2015). 

3.  The criteria for a disability rating in excess of 10 percent for service-connected surgical scars of the left knee have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008).  

4.  The criteria for a compensable disability rating for hypertension have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the Veteran's service connection claim for a left shoulder disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

In this case, the Veteran is appealing the initial disability ratings assigned by the RO with respect to his service-connected left knee disability, scars of the left knee, and hypertension.  The November 2007 rating decision granted the Veteran's service connection claims for a left knee disability, scars of the left knee, and hypertension.  Therefore, such claims are now substantiated.  His filing of a notice of disagreement as to the initial ratings assigned in the November 2007 decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2015).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The June 2009 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes for rating knee disabilities, scars, and hypertension, and included a description of the rating formula for all possible schedular ratings under these diagnostic codes.  Therefore, the Veteran was informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Veteran has been informed of what was necessary to achieve a higher rating for the service-connected disabilities on appeal.

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, VA treatment records, VA examination reports dated in October 2007, February 2013, and April 2015, lay statements from the Veteran, and a transcript of the October 2014 Board hearing. 


The VA examination reports dated in October 2007, February 2013, and April 2015 reflect that the examiners obtained an oral history of the Veteran's left knee disability, scars of the left knee, and hypertension and evaluated the Veteran with respect to his service-connected disabilities.  The examiners documented in detail the findings of the physical examination and test results, the claimed symptoms and the effect those symptoms have on his occupational functioning.  It appears that the October 2007 VA examiner did not review the claims file as part of the examinations.  In some instances, the Court has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review."), but see Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review of the claims file is not required where it would not change the objective and dispositive findings made during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 (2012).  However, the Court held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to provide a medical examination or obtain a medical opinion, the relevant inquiry is whether "the examiner providing the report or opinion is fully cognizant of the claimant's past medical history."  In this case, the October 2007 VA examiner obtained a history of the Veteran's left knee disability, scars of the left knee, and hypertension, and evaluated his current symptoms.  The Board finds that the examiner was apprised of the relevant medical history of the Veteran as it pertains to the claimed disabilities on appeal.  Based on the foregoing, the Board concludes that the examinations are adequate for rating purposes.  

These issues were remanded in January 2015 to obtain any outstanding VA treatment records from the Harlingen VA Health Care Center and to schedule a VA examination with respect to the Veteran's increased rating claims for his left knee disability and scars of the left knee.  VA treatment records from the Harlingen VA Health Care Center from June 2011 to February 2015 were associated with the claims file.  VA examination reports dated in April 2015 were associated with the claims file.  The examiner evaluated the Veteran and documented the current severity of this service-connected left knee disability and scars of the left knee.  The examiner addressed the issues raised in the remand directives.  Accordingly, the Board finds that there has been substantial compliance with the January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis for Service Connection Claim

The Veteran claims that his current left shoulder disorder is related to his active military service.  Specifically, he contends that he injured his left shoulder during a motor vehicle accident in October 1999 and his current pain in the left shoulder and scapula is related to that incident.  He testified that he has experienced pain and discomfort in his left shoulder and scapula area from the time of the accident in October 1999 to the present.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing the Veteran's service connection claim for a left shoulder disorder, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  In this case, post-service treatment records do not show a current diagnosis of a left shoulder disability.  VA examinations dated in October 2007 and April 2015 reveal that the Veteran's left shoulder was normal and he was not diagnosed with a left shoulder disorder.  Furthermore, VA treatment records document that the Veteran has sought treatment for left shoulder pain; however, the Veteran was not diagnosed with a disability.  

Nonetheless, the Board finds it relevant that the Veteran's service treatment records document that the Veteran experienced pain in the left scapula area after a motor vehicle accident in October 1999.  He sought treatment that included physical therapy from 1999 to 2001.  He was diagnosed with chronic myofascial shoulder pain in November 2001 and it was noted this will likely be a chronic problem.  A February 2002 Adult Preventive and Chronic Care Flowsheet form listed left shoulder injury under chronic illnesses.  He also sought treatment in October 2003 for left shoulder/scapula pain.  The Veteran reported in the March 2007 Report of Medical History form that he experienced left shoulder pain from October 1999 to the present.  The Veteran was diagnosed with left shoulder/scapula dysfunction in an April 2007 Report of Medical Assessment.  

The United States Court of Appeals for Veterans Claims has held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that Board of Veterans' Appeals must address in determining whether a current disability existed at the time the claim was filed or during its pendency.
Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).  In this case, the Veteran was diagnosed with left shoulder/scapula dysfunction in April 2007 as part of his separation examination.  Approximately, two and a half months later the Veteran filed a service connection claim for a left shoulder disability in June 2007 and the Veteran was discharged from service one month later in July 2007.  In light of the foregoing, the Board finds that the April 2007 diagnosis of left shoulder/scapula dysfunction is sufficient to satisfy the criteria for a current disability.

In conclusion, as the evidence of record shows that the Veteran was diagnosed with left shoulder/scapula dysfunction in April 2007 and the Veteran filed a claim of said disability in June 2007 (one month prior to when he was discharged from active military service), the Board finds that the evidence is at least in equipoise with respect to whether the Veteran has a current diagnosis of a left shoulder disability that had its onset during active military service.  Accordingly, entitlement to service connection for left shoulder/scapula dysfunction is warranted.  

III.  Criteria and Analysis for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, as in the instant case, the appeals arise from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Id.  

Left Knee

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to arthritis, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.   DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's anterior cruciate ligament repair of the left knee with arthritis is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5060 (2015).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2015).  The additional code is shown after the hyphen.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disabilities that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  The assignment of Diagnostic Code 5060 shows that the Veteran's service-connected anterior cruciate ligament repair of the left knee with arthritis is rated as analogous to limitation of flexion of the knee.  

Under Diagnostic Codes 5260, a 20 percent disability rating is warranted for flexion that is limited to 30 degrees or less but greater than 15 degrees.  In this case, the Veteran's flexion of the left knee was at the worst limited to 120 degrees with consideration of pain even after repetitive motion and consideration of any additional loss of motion on use or during flare-ups.  Thus, the Veteran is not entitled to a disability rating in excess of 10 percent under Diagnostic Code 5260 at any time during the appeal period.

The Board has considered whether the Veteran is entitled to a higher or separate disability rating under alternative Diagnostic Codes.  A 10 percent disability rating is warranted under Diagnostic Code 5261 for extension limited to 10 degrees and a 20 percent disability rating is warranted for extension limited to 20 degrees.  A review of the evidence shows that the Veteran had full extension of the left knee throughout the appeal period.  Thus, the Veteran is no entitled to a separate disability rating for limitation of extension of the left knee.  

The Board notes that if the limitation of motion is noncompensable under the appropriate diagnostic codes (in this case, under Diagnostic Code 5260 and 5261, which evaluate limitation of the motion of the knee), VA regulation provides that a rating of 10 percent may be applied for arthritis established by X-ray findings for each such major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  X-ray evidence of involvement of two or more major joint or 3 or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent disability rating.  Id.  It appears that the RO used Diagnostic Code 5003 and 38 C.F.R. § 4.59 to grant a 10 percent disability rating as the Veteran had a diagnosis of arthritis of the left knee and there was evidence of painful motion of the left knee.  See February 2014 rating decision.  The Veteran is not entitled to a 20 percent disability rating as there is only one major joint affected, the left knee.  

Disabilities of the knee and leg may also be evaluated under Diagnostic Codes 5256, 5257, 5258, 5259, 5262 or 5263.  However, the Veteran's left knee disability is not manifested by ankylosis, recurrent subluxation or lateral instability, symptomatic removal of semilunar cartilage, any impairment of the tibia and fibula or genu recurvatum.  Accordingly, Diagnostic Codes 5256, 5257, 5259, 5262 and 5263 are not applicable in this case.  

Diagnostic Code 5258 provides a 20 percent disability rating for dislocation of the semi-lunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The October 2007 VA examination revealed that the medial and lateral meniscus test of the left knee was within normal limits.  The VA examiner in April 2015 also determined that the Veteran did not currently have or ever had a meniscus (semilunar cartilage) condition.  However, the VA examiner in February 2013 observed that the Veteran had a meniscal tear with frequent periods of joint "locking" and joint pain.  He determined that the Veteran did not have frequent episodes of joint effusion.  A June 2014 VA treatment record also shows that the Veteran's orthopedic physician in January 2014 noted that the MRI was essentially unremarkable and the small tear on the post horn of the medial meniscus should not cause a significant problem.  Diagnostic Code 5258 uses the conjunctive "and" when listing the criteria, therefore, a rating under this code requires that all symptoms be present.  As the evidence shows that the Veteran does not effusion into the joint, the criteria for a 20 percent disability rating under Diagnostic Code 5258 have not been met.  

The medical evidence of record shows that the left knee disability has not fluctuated materially during the course of this appeal as to warrant a disability rating in excess of 10 percent.  Thus, a staged rating is not warranted.

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected anterior cruciate ligament repair of the left knee with arthritis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria found in the rating schedule for knee disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The rating criteria considers the functional impact of the Veteran's left knee disability and pain on movement.  The evidence of record does not indicate it has caused marked interference with employment that is not already contemplated in the rating schedule.  Furthermore, the evidence of record does not show that his service-connected anterior cruciate ligament repair of the left knee with arthritis has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

Scars of the Left Knee

The Veteran's scars of the left knee are rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2015), which evaluate unstable or painful scars.  The Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in June 2007.  Therefore, the Board will only consider the scheduler criteria for scars in effect between August 2002 and October 2008.  

Under Diagnostic Code 7804, scars that are superficial and painful on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  This is the maximum disability rating under this diagnostic code.  As the Veteran is in receipt of a 10 percent disability rating for painful scar, he is not entitled to a higher disability rating under Diagnostic Code 7804.

The Board has considered whether the Veteran is entitled to a disability rating in excess of 10 percent under other Diagnostic Codes for scars.  The only diagnostic codes evaluating scars that provide for a disability rating in excess of 10 percent are Diagnostic Codes 7800, 7801, and 7805.  Diagnostic Code 7800 evaluates disfigurement of the head, face or neck.  As the scars are not located on the head, face or neck, Diagnostic Code 7800 is not applicable.  

A 20 percent rating is warranted for scars, other than head, face, or neck, that are deep or that cause limited motion, when the area exceeds 12 square inches (77 square centimeters) under Diagnostic Code 7801.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Note (2) (2008).  Diagnostic Code 7805 provides that all other scars are to be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The evidence of record shows that the Veteran's scars of the left knee are not manifested by deep or limited motion of an area in excess of 12 square inches (77 square centimeters).  See VA examinations dated in October 2007 and April 2015.  Furthermore, the VA examinations in October 2007 and April 2015 document that the scars do not result in any limitation of function of the left knee.  

The competent medical evidence of record shows that the left knee scars have not fluctuated materially during the course of this appeal.  As such, a staged rating is not warranted.  

Based on the foregoing, the Board finds that a preponderance of the evidence is against a disability rating in excess of 10 percent for service-connected left knee scars for the entire appeals period.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  

Regarding whether the Veteran's left knee scar warrants a referral for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected scar of the left knee is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee scar with the established criteria found in the rating schedule for a skin disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In this case, the evidence does not indicate that the left knee scars have caused any interference with employment.  Furthermore, the medical record does not show that the Veteran's service-connected left knee scars have necessitated frequent periods of hospitalization during the appeal period or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Hypertension

The Veteran's hypertension is currently evaluated as noncompensable under Diagnostic Code 7101 (2015).  Diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 warrants a 10 percent disability rating.  Furthermore, a minimum evaluation of 10 percent is warranted for an individual with a history of diastolic pressure predominately 100 or more who requires continuous medication for control.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  Finally, a maximum schedular rating of 60 percent requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).  

Review of the medical evidence of record does not support a disability rating excess of the currently assigned 0 percent at any time during this appeal.  In this regard, a majority of the blood pressure readings (approximately 93 percent) found in the Veteran's post service treatment records show diastolic pressure of less than 100 and systolic pressure of less than 160.  Although the Veteran's hypertension is currently controlled through constant medication, the evidence shows that the Veteran's history of diastolic pressure has not been predominantly 100 or more.  

The Board considered the applicability of the benefit of the doubt rule in evaluating the Veteran's claim for a higher rating.  However, the preponderance of the evidence is against the assignment of a compensable disability rating for hypertension at any time during this appeal.  As such, the benefit of the doubt rule is not for application.  

Regarding whether the Veteran's hypertension warrants a referral for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected hypertension is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hypertension with the established criteria found in the rating schedule for hypertensive vascular disease shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's hypertensive symptoms have not caused marked interference with employment, necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  







      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for left shoulder/scapula dysfunction is granted.

Entitlement to an initial disability rating in excess of 10 percent for service-connected anterior cruciate ligament repair of the left knee with arthritis is denied.

Entitlement to an initial disability rating in excess of 10 percent for service-connected scars of the left knee is denied.

Entitlement to an initial compensable disability rating for service-connected hypertension is denied.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


